MacIntyre, J.,
dissenting. The general rule upon the subject of independent contractors has been stated by the Supreme Court as follows, “When an individual or corporation contracts with another individual or corporation exercising an independent employment, for the latter to do work not in itself unlawful or attended with danger to others, such work to be done according to the contractor’s own method and not subject to the employer’s control or orders except as to the result to be obtained, the employer is not liable for the wrong or negligent acts of the contractor or the contractor’s servants.” Ridgeway v. Downing Co., 109 Ga. 551, 559 (supra). There are, however, exceptions to this rule, which are stated in the Code (1910), § 4415. This section is a codification of the principles enumerated in Atlanta & Florida Railroad Co. v. Kimberly, 87 Ga. 161 (supra). The second exception in this code section is that if according to previous knowledge and experience, the work to be done is in its nature dangerous to others, however carefully performed, the employer will be liable. In discussing this exception, the Supreme Court in the Kimberly case cited Bower v. Peate, 1 Q. B. Div. 321, and Pickard v. Smith, 10 C. B. 470. In the Bower ease the facts were that “The plaintiff and defendant were owners and occupiers of two adjoining houses, and it appeared that, prior to the rebuilding of the defendant’s house, as *796hereinafter mentioned, the walls and foundations of the plaintiff’s house went to a lower level than those of the defendant’s. The defendant, having determined to pull down his old house and build another on the same site, proposed to carry the foundations and walls of his new house to a lower depth than those of the plaintiff; for which purpose it would be necessary to excavate and remove the soil which before the alteration was adjacent to the plaintiff’s house and land, and by which it had been supported. In order to do this without injury to the plaintiff’s house the well-known practice of underpinning, or some other safe mode of supporting or shoring the plaintiff’s soil and walls during the operations, would, as was well known, have to be resorted to. . . After the execution of this contract Eae, the contractor, pulled down the defendant’s house, and excavated the soil to a lower depth than the foundation of the walls of the plaintiff’s house, and rebuilt the defendant’s house. But owing to defective underpinning, or want of other support to the plaintiff’s soil and walls, in the course of these operations, injuries occurred to the plaintiff’s house which gave rise to the present action.” And in the opinion the court said that “a man who orders a work to be executed, from which, in the natural course of things, injurious consequences to his neighbor must be expected to arise, unless means are adopted by which such consequences may be prevented, is bound to see to the doing of that which is necessary to prevent the mischief, and can not relieve himself of his responsibility by employing some one else — whether it be the contractor employed to do the work from which the danger arises or some independent person — to do what is necessary to prevent the act he has ordered to be done from becoming wrongful. There is an obvious difference between committing work to a contractor to be executed from which, if properly done, no injurious consequences can arise, and handing over to him work to be done from which mischievous consequences will arise unless preventive measures are adopted. While it may be just to hold the party authorizing the work in the former case exempt from liability for injury, resulting from negligence which he had no reason to anticipate, there is, on the other hand, good ground for holding him liable for injury caused by an act certain to be attended with injurious consequences if such consequences are not in fact prevented, no matter through whose default the omission to take the' necessary measures for such prevention *797may arise.” “It is true, that according to the doctrine in Backhouse v. Bonomi, [9 H. L. Cas. 509, s. c. 34 L. J. Q. B. 181], the removal of the soil, to the support of which an adjacent building or land may be entitled, is not in itself wrongful, and becomes so only when damage to the adjoining property results; whence it follows that if by artificial means of support the damage can be prevented, no cause of action arises. But it is equally clear that if effectual means of prevention fail to be applied, and damage once results, the act of removal becomes wrongful, and an action can be at once maintained.” “In the present instance preventive measures adequate to the occasion having failed to be provided, the removal of the soil was followed by actual damage to the plaintiff’s house, and the act of removal was therefore wrongful as causing a wrong done to the plaintiff. But the act of removal was an act done by the order and authority of the defendant — in other words, was the act of the defendant; and no man can get rid of liability for injury occasioned to another by a wrongful act by seeking to throw the responsibility on an agent whom he has employed to do the act. The agent may no doubt be responsible, but the responsibility of the principal is none the less.”
In the instant case the power company handed over to the contractor the plant in Winder for the purpose of being rebuilt, yet continued to use it for supplying its customers with electricity. A part of the plant consisted of wires containing 2300 volts of electricity. It is common knowledge that such wires are among the most dangerous instruments in existence when they come in contact with a human being and are uninsulated. The work of the removal of these half-insulated wires is fatally dangerous so long as this amount of voltage'is flowing through them and the contract seems to have anticipated that this current should flow through these wires until cut off in the sector where the work was being done. What was done to prevent the injury in this case ? The attempted preventive measure was the cutting of the primary voltage wires on New street near Broad street. This would have stopped the flow of electricity before it reached the employees but for the fact that the independent contractor, through its other employees, had put in two plugs that caused the wires to be charged with 2300 volts of electricity flowing into them from the opposite direction. So, after all, the flow of electricity was not stopped or reduced. *798The effectual means of prevention failed to be applied. Therefore the deceased, in handling these half-insulated wires, was certain to be injured. The injury of the deceased was caused by an act certain to be attended with injurious consequences if such consequences were not in fact prevented. The power company, which ordered work to be executed from which in the natural course of things injurious consequences to the employee must have been expected to arise, unless means were adopted by which the consequences might be prevented, was bound to see to the doing of that which was necessary to prevent the mischief. The instruction to remove the half-insulated wires carrying 3300 volts of electricity was so dangerous in its nature that injury would arise unless preventive measures were taken, and, the power company having failed to provide preventive measures adequate to the occasion, the attempted removal of the wires was followed by actual damage to the deceased and the act of removal was therefore wrongful as causing the wrong-done to the deceased. We do not see that it is vitally material whether the deceased was killed by a current that flowed from one direction or the other. It was caused by the operation of defendant’s plant by sending an unquestionably dangerous current through the wires which it had ordered the contractor to remove. In other words, it was the act of the power company, and no one can get rid of liability for injury occasioned to another by a wrongful act by seeking to throw the responsibility on an agent whom he has employed to do the act.
In short, the work which the independent contractor was doing, to wit, the removal of the 3300 volt primary wires, was of such a dangerous and hazardous nature that it came within the exceptions stated in section 4415 of the Civil Code (1910). The duty was a non-delegable duty. “The words ‘non-delegable duty’ do not imply that there are duties which can be discharged by appointing others to perform them. They describe duties the performance of which may properly be delegated to another person, but subject to the condition that liability follows if the person to whom the performance is delegated acts improperly with respect to it. The master’s non-delegable duty of care to his servants is expressed in terms of liability [by the statement that he is subject to liability] to his servants if he does not use reasonable care to keep their working conditions reasonably safe, or if those whom he employs for such *799purpose, whether or not his servants, do not use such care.” Restatement of the Law of Agency (American Law Institute), 1148, § 491.
In my opinion the evidence authorized the verdict.